  Case 20-00365-RLM-13          Doc 22      Filed 03/06/20                EOD 03/06/20 16:45:51   Pg 1 of 6
                                                                                        3015-1Model13Plan (rev 12-2019)

                             UNITED STATES BANKRUPTCY COURT
                                      Southern District of Indiana

                                                           )
                                                           )
In re: Jose Romo,                                          )                     Case No.       20-00365
                                Debtor(s)                  )                                     (xx-xxxxx)


                                         CHAPTER 13 PLAN
                                            ✔   Original
                                 Amended Plan #                (e.g. 1st, 2nd)
                                         ** MUST BE DESIGNATED **


1. NOTICE TO INTERESTED PARTIES:

   The Debtor must check one box on each line to state whether or not the plan includes each of the
   following items. If an item is checked as "Not Include", if neither box is checked, or if both boxes
   are checked, the provision will be ineffective if set out later in the plan.

   1.1 A limit on the amount of a secured claim, pursuant to
   paragraph 8.(b), which may result in a partial payment or no                             Included    ✔   Not Included
   payment at all to the secured creditor.

   1.2 Avoidance of a judicial lien or nonpossessory, non-purchase
   money security interest. Any lien avoidance shall occur by separate                      Included    ✔   Not Included
   motion or proceeding, pursuant to paragraph 12.

   1.3 Nonstandard provisions, set out in paragraph 15.                                     Included    ✔   Not Included

2. GENERAL PROVISIONS:

   (a) YOUR RIGHTS MAY BE AFFECTED. Read these papers carefully and discuss them with
   your attorney. If you oppose any provision of this plan, you must file a timely written objection.
   This plan may be confirmed without further notice or hearing unless a written objection is filed
   before the deadline stated on the separate Notice you received from the Court.

   (b) PROOFS OF CLAIM: You must file a proof of claim to receive distributions under the plan.
   Absent a Court order determining the amount of the secured claim, the filed proof of claim shall
   control as to the determination of pre-petition arrearages; secured and priority tax liabilities; other
   priority claims; and the amount required to satisfy an offer of payment in full. All claims that are
   secured by a security interest in real estate shall comply with the requirements of Federal Rule of
   Bankruptcy Procedure (“FRBP”) 3001(c)(2)(C).

   (c) NOTICES RELATING TO MORTGAGES: As required by Local Rule B-3002.1-1, all
   creditors with claims secured by a security interest in real estate shall comply with the requirements
   of FRBP 3002.1 (b) and (c) without regard to whether the real estate is the Debtor's principal
   residence. If there is a change in the mortgage servicer while the bankruptcy is pending, the
   mortgage holder shall file with the Court and serve upon the Debtor, Debtor’s counsel and the
   Chapter 13 Trustee (“Trustee”) a Notice setting forth the change and providing the name of the new
   servicer, the payment address, a contact phone number and a contact e-mail address.
                                                    1
   Case 20-00365-RLM-13          Doc 22     Filed 03/06/20     EOD 03/06/20 16:45:51            Pg 2 of 6


   (d) NOTICES (OTHER THAN THOSE RELATING TO MORTGAGES): Non-mortgage
   creditors in Section 8(c) (whose rights are not being modified) or in Section 11 (whose
   executory contracts/unexpired leases are being assumed) may continue to mail customary
   notices or coupons to the Debtor or the Trustee notwithstanding the automatic stay.

   (e) EQUAL MONTHLY PAYMENTS: As to payments required by paragraphs 7 and 8, the
   Trustee may increase the amount of any “Equal Monthly Amount” offered to appropriately
   amortize the claim. The Trustee shall be permitted to accelerate payments to any class of
   creditor for efficient administration of the case.

   (f) PAYMENTS FOLLOWING ENTRY OF ORDERS LIFTING STAY: Upon entry of an
   order lifting the stay, no distributions shall be made on any secured claim relating to the subject
   collateral until such time as a timely amended deficiency claim is filed by such creditor and
   deemed allowed, or the automatic stay is re-imposed by further order of the Court.

3. SUBMISSION OF INCOME: Debtor submits to the supervision and control of the Trustee all
   or such portion of future earnings or other future income or specified property of the Debtor as
   is necessary for the execution of this plan.

4. PLAN TERMS:
   (a) PAYMENT AND LENGTH OF PLAN: Debtor shall pay $5000.00 monthly
   to the Trustee, starting not later than 30 days after the order for relief, for 60 months,
   for a total amount of $300,000 .
   Additional payments to Trustee and/or future changes to the periodic amount proposed are:




   (b) INCREASED FUNDING: If additional property comes into the estate pursuant to 11 U.S.C.
   §1306(a)(1) or if the Trustee discovers undisclosed property of the estate, then the Trustee may
   obtain such property or its proceeds to increase the total amount to be paid under the plan.
   However, if the Trustee elects to take less than 100% of the property to which the estate may be
   entitled OR less than the amount necessary to pay all allowed claims in full, then a motion to
   compromise and settle will be filed, and appropriate notice given.

   (c) CURING DEFAULTS: If Debtor falls behind on plan payments or if changes to the payments
   owed to secured lenders require additional funds from the Debtor's income, the Debtor and the
   Trustee may agree that the Debtor(s) will increase the periodic payment amount or that the time
   period for making payments will be extended, not to exceed 60 months. Creditors will not receive
   notice of any such agreement unless the total amount that the Debtor(s) will pay to the Trustee
   decreases. Any party may request in writing, addressed to the Trustee at the address shown on the
   notice of the meeting of creditors, that the Trustee give that party notice of any such agreement.
   Agreements under this section cannot extend the term of the plan more than 6 additional months.

   (d) OTHER PLAN CHANGES: Any other modification of the plan shall be proposed by motion
   pursuant to 11 U.S.C. §1329. Service of any motion to modify this plan shall be made by the
   moving party as required by FRBP 2002(a)(5) and 3015(h), unless otherwise ordered by the Court.


                                                    2
   Case 20-00365-RLM-13 Doc 22 Filed 03/06/20 EOD 03/06/20 16:45:51                            Pg 3 of 6
5. PAYMENT OF ADMINISTRATIVE CLAIMS (INCLUSIVE OF DEBTOR'S
   ATTORNEY FEES):
   ✔   NONE
  All allowed administrative claims will be paid in full by the Trustee unless the creditor
  agrees otherwise.
                                                         Scheduled
         Creditor                Type of Claim
                                                          Amount




6. PAYMENT OF DOMESTIC SUPPORT OBLIGATIONS:
  (a) Ongoing Domestic Support Obligations:
   ✔   NONE
  Debtor shall make any Domestic Support Obligation payments that are due after the filing of the case
  under a Domestic Support Order directly to the following payee:
                                                         Payment
         Creditor                Type of Claim
                                                         Amount



  (b) Domestic Support Obligation Arrears:
   ✔   NONE
  The following arrearages on Domestic Support Obligations will be paid in the manner specified.
                                                         Estimated
         Creditor                Type of Claim                                Treatment
                                                          Arrears




7. PAYMENT OF SECURED CLAIMS RELATING SOLELY TO THE DEBTOR'S
   PRINCIPAL RESIDENCE:
       NONE
  As required by Local Rule B-3015-1(d), if there is a pre-petition arrearage claim on a mortgage
  secured by the Debtor's principal residence, then both the pre-petition arrearage and the post-petition
  mortgage installments shall be made through the Trustee. Initial post-petition payment arrears shall be
  paid with secured creditors. If there are no arrears, the Debtor may pay the secured creditor directly.
  Before confirmation, the payment to the mortgage lender shall be the regular monthly mortgage
  payment unless otherwise ordered by the Court or modified pursuant to an agreement with the
  mortgage lender. After confirmation, payment shall be as set forth below. Equal Monthly Amount and
  Estimated Arrears listed below shall be adjusted based on the filed claim and/or notice. Delinquent real
  estate taxes and homeowners' association or similar dues should be treated under this paragraph.
                                                                       Equal
                                                         Estimated                 Mortgage
         Creditor              Residential Address                    Monthly
                                                          Arrears                  Treatment
                                                                      Amount
  Rushmore Loan         2700 Cicero Rd.                                             Trustee pay
                                                         $96,000.00   $2,866.00
  Management Services   Noblesville, IN 46060                                       Direct pay

  No late charges, fees or other monetary amounts shall be assessed based on the
  timing of any payments made by the Trustee under the provisions of the Plan, unless
  allowed by Order of the Court.


                                                     3
   Case 20-00365-RLM-13 Doc 22 Filed 03/06/20 EOD 03/06/20 16:45:51 Pg 4 of 6
8. PAYMENT OF SECURED CLAIMS OTHER THAN CLAIMS TREATED UNDER
   PARAGRAPH 7:
  (a) Secured Claims as to Which 11 U.S.C. § 506 Valuation Is Not Applicable:
   ✔   NONE
  Pursuant to Local Rule B-3015-1(c), and unless otherwise ordered by the Court, prior to plan
  confirmation, as to secured claims not treated under paragraph 7 and as to which valuation under 11
  U.S.C. § 506 is not applicable, the Trustee shall pay monthly adequate protection payments equal to
  1% of a filed secured claim. The Trustee shall disburse such adequate protection payments to the
  secured creditor as soon as practicable after receiving plan payments from the Debtor, and the
  secured claim will be reduced accordingly. After confirmation of the plan, unless otherwise provided
  in paragraph 15, the Trustee will pay to the holder of each allowed secured claim the filed claim
  amount with interest at the rate stated below.
                                                                       Estimated                Equal
                                                           Purchase                 Interest
         Creditor                  Collateral                           Claims                 Monthly
                                                             Date                    Rate
                                                                        Amount                 Amount



  (b) Secured Claims as to Which 11 U.S.C. § 506 Valuation Is Applicable:
   ✔   NONE
  Pursuant to Local Rule B-3015-1(c), and unless otherwise ordered by the Court, prior to plan
  confirmation as to secured claims not treated under paragraph 7 but as to which § 506 valuation is
  applicable, the Trustee shall pay monthly adequate protection payments equal to 1% of the value of
  the collateral stated below. The Trustee shall disburse such adequate protection payments to the
  secured creditor as soon as practicable after receiving plan payments from the Debtor, and the
  secured claim will be reduced accordingly. After confirmation of the plan, unless otherwise provided
  in paragraph 15, the Trustee will pay to the holder of each allowed secured claim in the manner set
  forth below.
                                                                                                             Equal
                                                           Purchase     Scheduled                Interest
         Creditor                  Collateral                                          Value                Monthly
                                                             Date         Debt                    Rate
                                                                                                            Amount




  (c) Curing Defaults and/or Maintaining Payments:
   ✔   NONE
  Trustee shall pay the allowed claim for the arrearage, and Debtor shall pay regular post-petition
  contract payments directly to the creditor:
                                                           Estimated   Interest
         Creditor            Collateral/Type of Debt
                                                            Arrears      Rate




  (d) Surrendered/Abandoned Collateral:
   ✔   NONE




                                                       4
   Case 20-00365-RLM-13 Doc 22 Filed 03/06/20 EOD 03/06/20 16:45:51 Pg 5 of 6
  The Debtor intends to surrender the following collateral. Upon confirmation, the Chapter 13 estate
  abandons any interest in, and the automatic stay pursuant to 11 U.S.C. § 362 is terminated as to, the
  listed collateral and the automatic stay pursuant to 11 U.S.C. §1301 is terminated in all respects. Any
  allowed unsecured claim resulting from the disposition of the collateral will be treated in paragraph
  10.(b) below. Upon confirmation, the secured creditor is free to pursue its in rem rights.
                                                                                           Scheduled
          Creditor                      Collateral            Surrendered/Abandoned
                                                                                             Value
                                                                Abandoned
                                                                Surrendered

9. SECURED TAX CLAIMS AND 11 U.S.C. § 507 PRIORITY CLAIMS:
       NONE
  All allowed secured tax obligations shall be paid in full by the Trustee, inclusive of statutory interest
  thereon (whether or not an interest factor is expressly offered by plan terms). All allowed priority
  claims shall be paid in full by the Trustee, exclusive of interest, unless the creditor agrees otherwise.
                                 Type of Priority or          Scheduled
          Creditor                                                                    Treatment
                                  Secured Claim                 Debt

  Indiana Dept. of Revenue Income Tax                          $3,000.00    Paid in Full Inside Plan

  Internal Revenue Service Income Tax                          $29,000.00   Paid in Full Inside Plan

10. NON-PRIORITY UNSECURED CLAIMS:

  (a) Separately Classified or Long-term Debts:
   ✔   NONE

          Creditor             Basis for Classification                 Treatment               Amount   Interest




  (b) General Unsecured Claims:
       Pro rata distribution from any remaining funds; or
       Other:

11. EXECUTORY CONTRACTS AND UNEXPIRED LEASES:
  All executory contracts and unexpired leases are REJECTED, except the following, which are
  assumed. Click here to list assumed leases.
12. AVOIDANCE OF LIENS:
   ✔   NONE
  Debtor will file a separate motion or adversary proceeding to avoid the following non-purchase
  money security interests, judicial liens, wholly unsecured mortgages or other liens that impair
  exemptions:
                                                              Amount to
          Creditor         Collateral/Property Description
                                                              be Avoided




                                                          5
   Case 20-00365-RLM-13 Doc 22 Filed 03/06/20 EOD 03/06/20 16:45:51 Pg 6 of 6
13. LIEN RETENTION: With respect to each allowed secured claim provided for by the plan,
    the holder of such claim shall retain its lien securing such claim until the earlier of a) the
    payment of the underlying debt determined under non-bankruptcy law or b) entry of a
    discharge order under 11 U.S.C. §1328.
14. VESTING OF PROPERTY OF THE ESTATE: Except as necessary to fund the plan or as
    expressly retained by the plan or confirmation order, the property of the estate shall revest in
    the Debtor upon confirmation of the Debtor's plan, subject to the rights of the Trustee, if any,
    to assert claim to any additional property of the estate acquired by the Debtor post-petition
    pursuant to operation of 11 U.S.C. §1306.

15. NONSTANDARD PROVISIONS:
     ✔   NONE
    Under FRBP 3015(c), nonstandard provisions are required to be set forth below. Any nonstandard
    provision placed elsewhere in the plan is void. These plan provisions will be effective only if the
    included box in Paragraph 1.3 of this plan is checked.




Date: 3/6/2020                                  /s/ Jose Romo
                                                Signature of Debtor
                                                Jose Romo
                                                Printed Name of Debtor


                                                Signature of Joint Debtor


                                                Printed Name of Joint Debtor
                                                /s/ Thomas G. Bradburn
                                                Signature of Attorney for Debtor(s)

                                                Address:                 52 S. 9th St., Suite 10




                                                City, State, ZIP code:   Noblesville, IN 46060

                                                Area code and phone:     317-475-0826

                                                Area code and fax:       317-475-0825

                                                E-mail address:          tbradburn@bradburnlaw.com

By filing this document, the Debtor(s), if not represented by an attorney, or the Attorney for the
Debtor(s) certify(ies) that the wording and order of the provisions in this Chapter 13 plan are identical to
those contained in the form plan adopted by this Court, other than any nonstandard provisions included
in paragraph 15.

                                                     6
